                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 FITZGERALD TRUCK PARTS AND
 SALES, LLC,
                                                   Case No. 2:19-cv-00008
         Plaintiff,                                Case No. 2:20-cv-00026

 v.                                                Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 UNITED STATES OF AMERICA,

         Defendant.


                                             ORDER

         For administrative reasons, the Court amends its February 25, 2021 order and designates

Case No. 2:20-cv-00026 as the lead case in this consolidated action. The Clerk’s Office is

DIRECTED to refile Case No. 2:19-cv-00008 Docket Entries 80 and 81 in Case No. 2:20-cv-

00026. The parties are ORDERED to make all future filings in Case No. 2:20-cv-00026.

         The Clerk’s Office is further DIRECTED to ADMINISTRATIVELY CLOSE Case No.

2:19-cv-00008 subject to any party’s right to move to reopen that action if needed. Should the

parties refer to or rely upon docket entries in Case No. 2:19-cv-00008 in future filings, they shall

state the docket number and date of filing of the referenced document.

         It is so ORDERED.



                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




      Case 2:20-cv-00026 Document 43 Filed 03/16/21 Page 1 of 1 PageID #: 4175
